UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53174 LEAF EQUIPMENT LEASING INCOME FUND III, L.P. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-5455968 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 South Poplar Street, Suite 101, Wilmington Delaware 19801 (Address of principal executive offices) (800) 819-5556 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfilero Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) SmallerReportingCompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo There is no public market for the Registrant’s securities. LEAF EQUIPMENT LEASING INCOME FUND III, L.P. INDEX TO QUARTERLY REPORT ON FORM 10-Q PAGE PARTI FINANCIAL INFORMATION ITEM1. Financial Statements Consolidated Balance Sheets – March 31, 2011 and December 31, 2010 (Unaudited) 3 Consolidated Statements of Operations– ThreeMonths Ended March 31, 2011 and 2010 (Unaudited) 4 Consolidated Statement of Changes in Partners’ (Deficit) Capital– Three Months Ended March 31, 2011 (Unaudited) 5 Consolidated Statements of Cash Flows– Three Months Ended March 31, 2011 and 2010 (Unaudited) 6 Notes to Consolidated Financial Statements – March 31, 2011 (Unaudited) 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 20 ITEM 4. Controls and Procedures 20 PARTII OTHER INFORMATION ITEM 6. Exhibits 21 SIGNATURES 22 2 Index PART I. FINANCIAL INFORMATION Item 1. Financial Statements LEAF EQUIPMENT LEASING INCOME FUND III, L.P. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands) (Unaudited) March 31, December 31, ASSETS Cash $ $ Restricted cash Accounts receivable Investment in leases and loans, net Deferred financing costs, net Investment in affiliated leasing partnerships Other assets Total assets $ $ LIABILITIES AND PARTNERS’ (DEFICIT) CAPITAL Liabilities: Debt $ Note payable — Accounts payable and accrued expenses Other liabilities Due to affiliate Total liabilities Commitments and contingencies Partners’ (Deficit) Capital: General partner ) ) Limited partners Total partners’ (deficit) capital ) Total liabilities and partners’ (deficit) capital $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Index LEAF EQUIPMENT LEASING INCOME FUND III, L.P. AND SUBSIDIARIES Consolidated Statements of Operations (In thousands, except unit and per unit data) (Unaudited) Three Months Ended March 31, Revenues: Interest on equipment financings $ $ Rental income Losseson sales of equipment and lease dispositions, net ) ) Other Expenses: Interest expense Losses on derivative activities — Depreciation on operating leases Provision for credit losses General and administrative expenses Administrative expenses reimbursed to affiliate Management fees to affiliate — Loss before equity in (loss) earnings of affiliate ) ) Equity in (loss) earnings of affiliate ) Net loss ) ) Net loss allocated to LEAF III’s limited partners $ ) $ ) Weighted average number of limited partner units outstanding during the period Net loss per weighted average limited partner unit $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 Index LEAF EQUIPMENT LEASING INCOME FUND III, L.P. AND SUBSIDIARIES Consolidated Statement of Changes in Partners’ (Deficit) Capital (In thousands except unit data) (Unaudited) General Limited Partners Total Partner Partners’ (Deficit) Amount Units Amount Capital Balance, January 1, 2011 $ ) $ $ Cash distributions paid (6
